         Case 1:21-cr-00175-TJK Document 124 Filed 07/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                            :
                                                      :
                                                      :   NO. 21-CR-175-3 (TJK)
                V.                                    :
                                                      :
ZACHARY REHL, DEFENDANT                               :
                                                      :


                                NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance on behalf of the Defendant, Zachary Rehl, in the above-

captioned matter.



                                         Respectfully submitted,


                                         /s/ Shaka M. Johnson
                                         Shaka M. Johnson, Esquire

                                         Law Office of Shaka Johnson, LLC
                                         1333 Christian Street
                                         Philadelphia, PA 19147
                                         (215) 732-7900
                                         Shaka@Shakajohnsonlaw.com
